Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
12/23/2022 08:05 AM CST




                                                         - 94 -
                               Nebraska Supreme Court Advance Sheets
                                        313 Nebraska Reports
                                          EDWARDS V. ESTATE OF CLARK
                                               Cite as 313 Neb. 94




                      Tonya Edwards, as assignee of Douglas County,
                       Nebraska, a political subdivision, appellant, v.
                       Estate of Kenneth Clark and Mark Malousek,
                          as Personal Representative of the Estate
                                of Kenneth Clark, appellee.
                     Jennifer Edwards, as assignee of Douglas County,
                       Nebraska, a political subdivision, appellant, v.
                       Estate of Kenneth Clark and Mark Malousek,
                          as Personal Representative of the Estate
                                of Kenneth Clark, appellee.
                                                    ___ N.W.2d ___

                                   Filed December 23, 2022.   Nos. S-21-790, S-21-791.

                 1. Motions to Dismiss: Appeal and Error. A district court’s grant of a
                    motion to dismiss is reviewed de novo.
                 2. Motions to Dismiss: Pleadings: Appeal and Error. When reviewing
                    an order dismissing a complaint, the appellate court accepts as true
                    all facts which are well pled and the proper and reasonable inferences
                    of law and fact which may be drawn therefrom, but not the plaintiff’s
                    conclusion.
                 3. Actions: Pleadings: Notice. Civil actions are controlled by a liberal
                    pleading regime; a party is only required to set forth a short and plain
                    statement of the claim showing the pleader’s entitlement to relief and is
                    not required to plead legal theories or cite appropriate statutes so long as
                    the pleading gives fair notice of the claims asserted.
                 4. ____: ____: ____. The rationale for a liberal notice pleading standard
                    in civil actions is that when parties have a valid claim, they should
                    recover on it regardless of failing to perceive the true basis of the claim
                    at the pleading stage.
                 5. Motions to Dismiss: Pleadings. To prevail against a motion to dis-
                    miss for failure to state a claim, a plaintiff must allege sufficient facts,
                                       - 95 -
              Nebraska Supreme Court Advance Sheets
                       313 Nebraska Reports
                        EDWARDS V. ESTATE OF CLARK
                             Cite as 313 Neb. 94

       accepted as true, to state a claim to relief that is plausible on its face.
       In cases in which a plaintiff does not or cannot allege specific facts
       showing a necessary element, the factual allegations, taken as true, are
       nonetheless plausible if they suggest the existence of the element and
       raise a reasonable expectation that discovery will reveal evidence of the
       element or claim.
 6.    Judgments: Appeal and Error. An appellate court may affirm a lower
       court’s ruling that reaches the correct result, albeit based on different
       reasoning.
 7.    Contribution: Words and Phrases. Contribution is defined as a shar-
       ing of the cost of an injury as opposed to a complete shifting of the cost
       from one to another, which is indemnification.
 8.    Subrogation: Words and Phrases. Subrogation is the substitution of
       one person in the place of another with reference to a lawful claim,
       demand, or right, so that the one who is substituted succeeds to the
       rights of the other in relation to the debt or claim, and its rights, rem-
       edies, or securities.
 9.    Subrogation. Generally, subrogation is unavailable until the debt owed
       to a subrogor has been paid in full.
10.    Appeal and Error. An appellate court is not obligated to engage in an
       analysis that is not necessary to adjudicate the case and controversy
       before it.

  Appeals from the District Court for Douglas County: James
M. Masteller, Judge. Affirmed.

  Theodore R. Boecker, Jr., of Boecker Law, P.C., L.L.O., for
appellants.

      Jon J. Puk, of Woodke & Gibbons, P.C., L.L.O., for appellee.

  Heavican, C.J., Miller-Lerman, Cassel, Stacy, Funke,
Papik, and Freudenberg, JJ.

      Funke, J.
                    INTRODUCTION
   Tonya Edwards and Jennifer Edwards (collectively the
Edwardses) appeal the order of the district court for Douglas
County, Nebraska, dismissing their complaints against the
estate of Kenneth Clark (Clark’s estate). The Edwardses, as
                                  - 96 -
            Nebraska Supreme Court Advance Sheets
                     313 Nebraska Reports
                     EDWARDS V. ESTATE OF CLARK
                          Cite as 313 Neb. 94

assignees of Douglas County, sought to recover expenses that
the county incurred in defending and settling the lawsuits that
the Edwardses brought against it for its alleged negligence in
responding to acts of assault and battery committed by Clark.
The district court found that the Edwardses failed to state a
claim for contribution or indemnity, because the county is
immune from claims arising out of battery under the Political
Subdivisions Tort Claims Act (PSTCA) and thus does not have
a common liability with Clark’s estate. The district court also
denied the Edwardses’ claim for subrogation. We affirm.

                        BACKGROUND
   Our earlier decision in Edwards v. Douglas County 1 sets
forth the egregious events underlying the present appeal. We
will not fully recite these events here. Instead, we note only
that Tonya’s husband, Jason Edwards, and Jennifer’s husband,
John Edwards, were fatally shot by Clark as they helped their
sister, Julie Edwards, move out of the residence she shared with
Clark. Clark then held Julie hostage and sexually assaulted her
before killing himself. The Douglas County 911 call center
received several calls from John during these events.
   Subsequently, after complying with the presuit notice
requirements under the PSTCA, the Edwardses filed compan-
ion lawsuits against the county, alleging that it was negligent
in its handling of John’s calls and the crime scene. In addition,
Jennifer alleged that the county caused John emotional distress
by treating him as if he were lying or joking when he called
the Douglas County 911 call center. Tonya similarly alleged
that the county caused her emotional distress by not informing
her of Jason’s death for over 10 hours and leaving her family
to learn of his death from news reports.
   Douglas County responded by bringing third-party com-
plaints against Clark’s estate, alleging that the Edwardses’
damages were “solely caused by [Clark’s] intentional acts”
1
    Edwards v. Douglas County, 308 Neb. 259, 953 N.W.2d 744 (2021).
                              - 97 -
         Nebraska Supreme Court Advance Sheets
                  313 Nebraska Reports
                  EDWARDS V. ESTATE OF CLARK
                       Cite as 313 Neb. 94

and that to the extent the county is found liable to the
Edwardses, the estate is liable to the county for contribution or
indemnification.
   Clark’s estate answered, denying these allegations and
asserting, as an affirmative defense, that the county failed to
state a claim upon which relief can be granted.
   Subsequently, Douglas County settled with the Edwardses,
paying $300,000 to Jennifer and $50,000 to Tonya. It also
assigned “any claim of contribution, subrogation, and/or
indemnity” that it may have against Clark’s estate to them. The
settlements are not part of the record on appeal.
   The Edwardses then sued Clark’s estate, seeking “judgment
as assignee[s] on all claims upon which Douglas County could
have recovered.” They asserted a right to contribution, indem-
nity, or subrogation, because Clark’s actions forced the county
to “suffer loss and incur expenses in defense of the suit[s]”
they brought.
   Clark’s estate moved to dismiss the Edwardses’ complaints
for failure to state a claim. At a hearing on this motion, the
estate asserted that the Edwardses’ claims were no different
than Julie’s claims against the county, which the Nebraska
Supreme Court found arose out of assault and thus were barred
by sovereign immunity. The estate argued that the Edwardses
took the assignment subject to the county’s defense of immu-
nity. It also argued that the Edwardses must prove that the
county is liable before they could recover damages and that
they cannot do this, because the county is immune under
the PSTCA.
   The Edwardses disagreed. They argued that their claims
were different because the county caused emotional distress
to John and Tonya and that as a result, the court decision
regarding Julie’s claims is “not necessarily dispositive.” They
also argued that they made a sufficient showing to survive a
motion to dismiss. Specifically, they argued that they do not
need to prove that the county is liable in order to recover in
equity; instead, they need only prove that the settlement was
                                  - 98 -
            Nebraska Supreme Court Advance Sheets
                     313 Nebraska Reports
                     EDWARDS V. ESTATE OF CLARK
                          Cite as 313 Neb. 94

reasonable. They also argued that Clark’s estate’s decision to
answer the third-party complaint, rather than move to dismiss
it for failure to state a claim, proves that “it’s a plausible, cog-
nizable claim.”
    The district court ruled in favor of Clark’s estate. It found
that the claim for contribution failed, because contribution
requires a common liability and the county is immune from
liability under the PSTCA for claims arising out of battery. In
so doing, the court expressly rejected the argument that the
county’s handling of the incident was “independent negligence
causing emotional distress.” The court also determined that
Clark’s actions were not negligent, but in fact intentional. The
court also rejected the claim for indemnification, because it,
too, requires a common liability between the county and the
estate. Likewise, the court rejected the claim for subroga-
tion, because the county was not compelled to pay for Clark’s
actions and there was no allegation that the county extinguished
the estate’s liability when it settled with the Edwardses.
    The Edwardses appealed to the Nebraska Court of Appeals,
and we moved the matter to our docket.

                  ASSIGNMENTS OF ERROR
   The Edwardses assign, restated, that the district court erred
in (1) granting the motion to dismiss; (2) finding that their
claims for contribution, indemnification, and subrogation
could not be maintained, because the county is immune from
liability for claims arising out of assault and battery; and (3)
failing to recognize the county had liability from which it is
not immune.

                  STANDARD OF REVIEW
   [1,2] A district court’s grant of a motion to dismiss is
reviewed de novo. 2 When reviewing an order dismissing a
complaint, the appellate court accepts as true all facts which
2
    Gray v. Frakes, 311 Neb. 409, 973 N.W.2d 166 (2022).
                                     - 99 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                       EDWARDS V. ESTATE OF CLARK
                            Cite as 313 Neb. 94

are well pled and the proper and reasonable inferences of law
and fact which may be drawn therefrom, but not the plaintiff’s
conclusion. 3

                           ANALYSIS
                      Dismissal for Failure
                         to State Claim
   The Edwardses argue that the district court erred in dispos-
ing of their complaints upon a motion to dismiss. They main-
tain that as assignees of Douglas County, they stated a facially
plausible claim to contribution, indemnification, or subrogation
by showing that the county “incurred legal fees and expenses
as a consequence of the original lawsuit[s] brought against
it” and that “Clark’s estate should equitably bear respon-
sibility for such costs because Clark’s conduct placed [the
county] in a position that made it necessary for [the county]
to incur expenses to protect its interests and defend itself.” 4
We disagree.
   [3,4] Civil actions in Nebraska are controlled by a liberal
pleading regime; a party is only required to set forth a short
and plain statement of the claim showing the pleader’s entitle-
ment to relief and is not required to plead legal theories or cite
appropriate statutes so long as the pleading gives fair notice of
the claims asserted. 5 The rationale for this pleading standard is
that when parties have a valid claim, they should recover on it
regardless of failing to perceive the true basis of the claim at
the pleading stage. 6
   [5] Accordingly, to prevail against a motion to dismiss for
failure to state a claim, a plaintiff must allege sufficient facts,
accepted as true, to state a claim to relief that is plausible on
3
    Id.
4
    Brief for appellant in case No. S-21-790 at 13; brief for appellant in case
    No. S-21-791 at 14.
5
    See Schmid v. Simmons, 311 Neb. 48, 970 N.W.2d 735 (2022).
6
    See id.
                                    - 100 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                       EDWARDS V. ESTATE OF CLARK
                            Cite as 313 Neb. 94

its face. 7 In cases where a plaintiff does not or cannot allege
specific facts showing a necessary element, the factual allega-
tions, taken as true, are nonetheless plausible if they suggest
the existence of the element and raise a reasonable expectation
that discovery will reveal evidence of the element or claim. 8
   [6] We agree with the district court that the Edwardses failed
to allege facts showing a necessary element as to their claims
for contribution, indemnification, and subrogation. However,
unlike the district court, we base this finding solely on the fact
that nothing in the pleadings or the record on appeal indicates
that the county’s settlement with the Edwardses extinguished
Clark’s estate’s liability or that the county paid the debt owed
by the estate. The district court relied upon this fact when
finding that the Edwardses failed to state a claim for subroga-
tion, but it based its findings as to contribution and indemnity
upon its conclusion that the county and the estate do not have
a common liability to the Edwardses. An appellate court may
affirm a lower court’s ruling that reaches the correct result,
albeit based on different reasoning. 9
   [7,8] We have recognized contribution, indemnification, and
subrogation as equitable remedies when one party pays dam-
ages or debts that in justice another party ought to pay. 10
Although related, each remedy is distinct. Contribution is
defined as a sharing of the cost of an injury as opposed to a
complete shifting of the cost from one to another, which is
indemnification. 11 Subrogation, in turn, is the substitution of
 7
     Main St Properties v. City of Bellevue, 310 Neb. 669, 968 N.W.2d 625
     (2022).
 8
     Vasquez v. CHI Properties, 302 Neb. 742, 925 N.W.2d 304 (2019).
 9
     Florence Lake Investments v. Berg, 312 Neb. 183, 978 N.W.2d 308 (2022).
10
     See, e.g., Kuhn v. Wells Fargo Bank of Neb., 278 Neb. 428, 771 N.W.2d
     103 (2009) (indemnification); Estate of Powell v. Montange, 277 Neb.
     846, 765 N.W.2d 496 (2009) (contribution); Rawson v. City of Omaha, 212
     Neb. 159, 322 N.W.2d 381 (1982) (subrogation).
11
     United Gen. Title Ins. Co. v. Malone, 289 Neb. 1006, 858 N.W.2d 196
     (2015).
                                    - 101 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                       EDWARDS V. ESTATE OF CLARK
                            Cite as 313 Neb. 94

one person in the place of another with reference to a lawful
claim, demand, or right, so that the one who is substituted suc-
ceeds to the rights of the other in relation to the debt or claim,
and its rights, remedies, or securities. 12
   All three remedies are alike, however, in requiring a party
seeking recovery to show it has discharged the liability or
paid the debt of the party from which it seeks to recover, as
we explain below. Because the Edwardses discussed all three
remedies, in the alternative, we consider each of them below,
ultimately finding that none apply given the facts and cir-
cumstances of this case. We take no position on whether the
county’s claims for contribution, indemnification, or subroga-
tion could be assigned.
   In Estate of Powell v. Montange, 13 we expressly held that as
one element of its claim, a party seeking contribution among
joint tort-feasors must prove that it extinguished the liability of
the parties from whom contribution is sought. Other elements
that must be proved include: (1) a common liability among the
party seeking contribution and the parties from whom contri-
bution is sought, (2) the party seeking contribution paid more
than its pro rata share of the common liability, and (3) if such
liability was extinguished by settlement, the amount paid in
settlement was reasonable. 14
   In Estate of Powell, the driver and owners of a vehicle
whose passenger was fatally injured in a traffic accident were
sued for negligence. 15 As a result, the driver and owners sought
contribution from another driver who they alleged caused the
accident. 16 They then settled with the passenger’s estate and
12
     Countryside Co-op v. Harry A. Koch Co., 280 Neb. 795, 790 N.W.2d 873
     (2010), disapproved on other grounds, Weyh v. Gottsch, 303 Neb. 280, 929
     N.W.2d 40 (2019).
13
     Estate of Powell, supra note 10.
14
     Id.
15
     Id.
16
     Id.
                                   - 102 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                      EDWARDS V. ESTATE OF CLARK
                           Cite as 313 Neb. 94

obtained a limited release, which stated that nothing therein
“‘is to be construed as a discharge or waiver of the claims’”
against the other driver. 17 We found the terms of this release to
be inconsistent with the sharing of burdens and benefits that
forms the rationale for contribution, stating: “‘“The doctrine
of contribution is an equitable doctrine which requires that
persons under a common burden share that burden equitably.”’
. . . If the common burden is to be shared, the discharge of
liability from such burden must also be shared.” 18 Accordingly,
we affirmed that the driver and owners were not entitled to
contribution, because they did not obtain a settlement or com-
mon release extinguishing the other driver’s liability. 19
   We have similarly found that liability for indemnity exists
when the party seeking indemnity (the indemnitee) is “‘free of
fault and has discharged a debt that should be paid wholly by’”
the party from whom indemnity is sought (the indemnitor). 20
We take this to mean, as other jurisdictions have expressly
found, that the debt paid is the same debt owed by the indem-
nitor, or what is sometimes described as a “common” or
“coextensive” obligation. 21 The courts that have taken this
approach have generally based it upon the fact that a claim
for noncontractual indemnity requires that the indemnitor and
17
     Id. at 848, 765 N.W.2d at 499.
18
     Id. at 856, 765 N.W.2d at 504.
19
     Estate of Powell, supra note 10.
20
     Downey v. Western Comm. College Area, 282 Neb. 970, 989, 808 N.W.2d
     839, 854 (2012). See, also, United Gen. Title Ins. Co., supra note 11.
21
     See, e.g., Lee Way Motor Freight v. Yellow Transit Fr. Lines, 251 F.2d
     97 (10th Cir. 1957) (applying Oklahoma law); Maryland Casualty Co.
     v. Paton, 194 F.2d 765 (9th Cir. 1952) (applying California law); Crab
     Orchard Imp. Co. v. Chesapeake & O. Ry. Co., 115 F.2d 277 (4th Cir.
     1940) (applying West Virginia law); KnightBrook Ins Co v. Payless Car
     Rental System, 356 F. Supp. 3d 856 (D. Ariz. 2018) (applying Arizona
     law); American Mutual Liability Ins. Co. v. Reed Cleaners, 265 Minn.
     503, 122 N.W.2d 178 (1963); Beeler v. Martin, 306 S.W.3d 108 (Mo.
     App. 2010).
                                     - 103 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                       EDWARDS V. ESTATE OF CLARK
                            Cite as 313 Neb. 94

indemnitee shared a “common” or “single” duty and the
indemnitee assumed the indemnitor’s liability to a third party
by virtue of some legal relationship between the indemnitor
and the indemnitee. 22
   As such, this approach is consistent with our case law,
which generally recognizes a right to noncontractual indemnity
only where there is a “‘single joint wrong’” 23 and actual fault
is attributable to one party, while the other party is technically
or constructively at fault. 24 For example, we have found a right
to indemnity where the indemnitee was constructively liable
for the indemnitor’s wrongdoing as the result of a statute and
where the indemnitee merely failed to discover or remedy the
indemnitor’s negligence, but not where the putative indemnitee
was negligent in its own right. 25 If a party seeking indemni-
fication is independently liable to the plaintiff, that party is
limited to a claim for contribution. 26
   Standard legal treatises take a similar approach, while also
highlighting the role that respective burdens and benefits play
in recovery here. Prosser and Keaton on the Law of Torts
defines the word “indemnify” as “requiring another to reim-
burse in full one who has discharged a common liability.” 27
The Corpus Juris Secundum likewise states that indemnity
22
     See, e.g., KnightBrook Ins Co, supra note 21, 356 F. Supp. 3d at 860.
23
     Farmers Elevator Mut. Ins. Co. v. American Mut. Lia. Ins. Co., 185 Neb.
     4, 14, 173 N.W.2d 378, 385 (1969), overruled on other grounds, Royal
     Ind. Co. v. Aetna Cas. & Sur. Co., 193 Neb. 752, 229 N.W.2d 183 (1975).
24
     Hiway 20 Terminal, Inc. v. Tri-County Agri-Supply, Inc., 232 Neb. 763,
     443 N.W.2d 872 (1989) (citing Tober v. Hampton, 178 Neb. 858, 136
     N.W.2d 194 (1965)).
25
     Compare United Gen. Title Ins. Co., supra note 11 (indemnitee held liable
     by statute, regardless of fault), and Hiway 20 Terminal, Inc., supra note
     24 (indemnitee failed to discover installation defect), with Downey, supra
     note 20 (putative indemnitee negligent in own right).
26
     See, e.g., Warner v. Reagan Buick, 240 Neb. 668, 483 N.W.2d 764 (1992).
27
     W. Page Keeton et al., Prosser and Keeton on the Law of Torts § 51 at 341
     (5th ed. 1984).
                                    - 104 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                       EDWARDS V. ESTATE OF CLARK
                            Cite as 313 Neb. 94

applies “only where there is an identical duty” owed by one
party and discharged by another. 28 The Restatement (Third)
of Torts further notes that it has identified no case where
noncontractual indemnity was allowed against a party that
remains liable to the plaintiff. 29 As the Restatement explains,
it would be unfair under the basic principles of restitution to
make a party pay indemnity in such situations, because it is
the benefit provided to the indemnitor by the discharge of the
burden of liability that entitles the indemnitee to recovery. 30
Absent such discharge, it would be “unfair . . . to make a
person pay noncontractual indemnity while . . . still liable to
the plaintiff.” 31
   [9] Likewise, as to subrogation, in multiple opinions dating
back over a century, we have ruled that, generally, subrogation
is unavailable until the debt owed to a subrogor has been paid
in full. 32 In one such opinion, Shelter Ins. Cos. v. Frohlich, 33
we reversed the grant of summary judgment to an insurer on its
subrogation claim, because the record failed to show whether
the injured party had been fully compensated as a result of the
settlement of her personal injury claims. This case involved a
contract providing for subrogation. 34 However, we looked to
the equitable principles underlying subrogation, in particu-
lar the unfair benefit that subrogors would receive if they
recovered double payment, when rejecting the plaintiff’s
argument that full compensation is unnecessary for the right
28
     42 C.J.S. Indemnity § 2 at 113 (2017).
29
     Restatement (Third) of Torts: Apportionment of Liability § 22, Reporters’
     Note comment b. (2000).
30
     Id.
31
     Id., Reporters’ Note comment b. at 277.
32
     See, e.g., Blue Cross and Blue Shield v. Dailey, 268 Neb. 733, 687 N.W.2d
     689 (2004); Skinkle v. Huffman, 52 Neb. 20, 71 N.W. 1004 (1897).
33
     Shelter Ins. Cos. v. Frohlich, 243 Neb. 111, 498 N.W.2d 74 (1993),
     disapproved on other grounds, Blue Cross and Blue Shield, supra note 32.
34
     Id.
                                     - 105 -
              Nebraska Supreme Court Advance Sheets
                       313 Nebraska Reports
                        EDWARDS V. ESTATE OF CLARK
                             Cite as 313 Neb. 94

of subrogation. 35 We took a similar approach in Skinkle v.
Huffman, 36 a case involving a claim for subrogation that arose
from the payment of an installment due on a mortgage, recog-
nizing “payment in full of the debt as a condition precedent to
the right of subrogation.”
   In the present case, nothing in the Edwardses’ pleadings
or the record on appeal indicates that the settlement dis-
charged Clark’s estate’s liability or that the county paid the
estate’s debt when settling with the Edwardses. To the contrary,
there are currently proceedings in another action involving
the Edwardses’ direct claims against the estate. 37 Additionally,
the Edwardses’ briefs on appeal make a cursory reference to
the county’s having “paid debts of . . . Clark’s [e]state (in
part),” 38 but the briefs and the record are otherwise silent about
the settlement’s terms, the estate’s liability and debts to the
Edwardses, and whether the Edwardses received or seek fur-
ther recovery from the estate.
   There are, in contrast, multiple references to the burdens
the county incurred by being “forced to defend itself due to
events that . . . Clark put in motion.” 39 However, as our deci-
sions make clear, it is the sharing of burdens and benefits that
forms the rationale for recovery of contribution, indemnity, and
subrogation. Moreover, as to indemnity specifically, it appears
that the settlement may have discharged the county’s liability
for conduct the Edwardses characterize as “wholly distinct”
35
     Id.
36
     Skinkle, supra note 32, 52 Neb. at 23, 71 N.W. at 1005.
37
     See In re Interest of Noah B. et al., 295 Neb. 764, 891 N.W.2d 109 (2017)
     (court may consider other lawsuits filed by plaintiff when determining
     whether to grant motion to dismiss for failure to state claim). See, also,
     Neb. Rev. Stat. § 27-201(6) (Reissue 2016) (“[j]udicial notice may be
     taken at any stage of the proceeding”).
38
     Brief for appellant in case No. S-21-790 at 16-17; brief for appellant in
     case No. S-21-791 at 18.
39
     Brief for appellant in case No. S-21-790 at 13; brief for appellant in case
     No. S-21-791 at 14.
                                      - 106 -
              Nebraska Supreme Court Advance Sheets
                       313 Nebraska Reports
                        EDWARDS V. ESTATE OF CLARK
                             Cite as 313 Neb. 94

and “wholly independent” of Clark’s actions in shooting Jason
and John. 40 Any such discharge could be seen to involve a debt
owed solely by the county, and not by Clark’s estate. 41
   The Edwardses cite the federal court decision in Native
American Arts, Inc. v. Duck House, Inc. 42 for the proposition
that “[o]n the settlement of assigned indemnity claims, a party
only has to show [that] the settlement was ‘reasonable’ and
that the settling party . . . ‘settled under a reasonable appre-
hension of liability.’” 43 However, this decision involved an
express agreement to indemnify, and the court there indicated
that to prevail on a so-called settlement-indemnity claim, the
plaintiff must first show that the contract’s indemnity clause
covered the settled claim. 44 As such, the decision has no appli-
cation to the facts of this case, where Clark’s estate is not
alleged to have agreed to indemnify the county.
   The remaining cases from other jurisdictions cited by the
Edwardses state only that “the fact that a party against whom
a legal liability is asserted made a fair settlement in good
faith without a judgment having been entered against him
does not prevent his seeking to enforce a claim” for contri-
bution or indemnification. 45 We have no disagreement with
40
     Brief for appellant in case No. S-21-790 at 12, 13; brief for appellant in
     case No. S-21-791 at 13, 14.
41
     Cf. KnightBrook Ins Co, supra note 21 (plaintiff not entitled to
     indemnification for any portion of settlement payment made to discharge
     obligations not owed by defendant).
42
     Native American Arts, Inc. v. Duck House, Inc., No. 05 C 2176, 2007 WL
     8045973 (N.D. Ill., Mar. 1, 2007).
43
     Brief for appellant in case No. S-21-790 at 14; brief for appellant in case
     No. S-21-791 at 15.
44
     Native American Arts, Inc., supra note 42.
45
     Boston v. Old Orchard Business District, Inc., 26 Ill. App. 2d 324, 329,
     168 N.E.2d 52, 56 (1960). See, also, Moses-Ecco Company v. Roscoe-Ajax
     Corporation, 320 F.2d 685, 689 (D.C. Cir. 1963) (plaintiff did not lose its
     contractual right to indemnity “simply because it settled”); Sleck v. Butler
     Brothers, 53 Ill. App. 2d 7, 15, 202 N.E.2d 64, 68 (1964) (“fact that the
     . . . case was settled” does not affect right to seek contribution).
                                     - 107 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                       EDWARDS V. ESTATE OF CLARK
                            Cite as 313 Neb. 94

this ­proposition. However, a party is not entitled to contribu-
tion, indemnity, or subrogation merely because it settled a
complaint against it; other elements necessary to state a claim
must still be proved. These elements include extinguishing the
liability of the parties from whom recovery is sought, in the
case of contribution, and discharging the same debt in the case
of indemnity.
   In Rawson v. City of Omaha, 46 we did rule that a driver
who settled two lawsuits for damages for which a city was
subsequently found to be solely liable was entitled to subroga-
tion. However, nothing in Rawson suggests that the general
requirement that the party seeking subrogation must have paid
the full debt of the party from whom subrogation is sought is
inapplicable in such cases. To the contrary, our decision relied,
in part, on an opinion from another jurisdiction which reiter-
ated this general requirement when finding that two parties
who settled and subsequently were found not to be negligent
were entitled to subrogation. 47 The parties in that case had
entered a settlement that released all defendants, including
the nonsettling defendant from whom subrogation was later
sought. 48 The court relied upon this factor, as well as the gen-
eral principle that “[w]here property of one person is used in
discharging an obligation owed by another . . . , under such
circumstances that the other would be unjustly enriched by the
retention of the benefit thus conferred, the former is entitled
to be subrogated,” in reaching the conclusion that subrogation
was warranted. 49
   The Edwardses’ argument that dismissal was improper
because no determination could be made, at the pleadings
stage, regarding whether the settlement was reasonable or
46
     Rawson v. City of Omaha, 212 Neb. 159, 322 N.W.2d 381 (1982).
47
     Alamida v. Wilson, 53 Haw. 398, 495 P.2d 585 (1972).
48
     Id.
49
     Id. at 404, 495 P.2d at 590 (quoting the Restatement of Restitution § 162
     (1937)).
                                    - 108 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                       EDWARDS V. ESTATE OF CLARK
                            Cite as 313 Neb. 94

whether the county paid more than its proportionate share
is similarly unavailing. The resolution of these questions is
immaterial given the Edwardses’ failure to show that the settle-
ment discharged Clark’s estate’s liability or that the estate’s
debt was paid. Nor is this a case where dismissal is improper
because there is a reasonable expectation that discovery will
reveal the necessary elements. The Edwardses cite Tryon v.
City of North Platte 50 in support of this proposition. However,
as parties to the settlement which assigned the county’s claims
to them, the Edwardses do not need discovery to determine the
scope or terms of the settlement.
              Remaining Assignments of Error
   [10] The Edwardses also allege that the district court erred
in finding that their claims could not be maintained, because
the county is immune from liability for claims arising out of
assault and battery, and in failing to realize that the county had
liability from which it is not immune. We need not resolve
these questions given our finding that the district court’s
dismissal of the Edwardses’ complaints was proper on other
grounds. An appellate court is not obligated to engage in an
analysis that is not necessary to adjudicate the case and contro-
versy before it. 51
                        CONCLUSION
   The Edwardses’ claims that the district court erred in dis-
missing their complaint are without merit. Accordingly, the
judgment of the district court is affirmed.
                                                  Affirmed.
50
     Tryon v. City of North Platte, 295 Neb. 706, 890 N.W.2d 784 (2017).
51
     See, e.g., State v. Moore, 312 Neb. 263, 978 N.W.2d 327 (2022).